The plaintiff, Salmon C. Aldred, obtained a judgment in the lower court against the defendant, Geo. M. Werline, for the sum of $2,377.75, with interest at 6 per cent. from the 29th day of January, 1914. This proceeding in error was commenced to review said judgment and a supersedeas bond was executed, approved, and filed by Geo. M. Werline, as principal, and Chas. Nelson, D.P. Cotter, and E.L. Thompson, as sureties, and execution on said judgment stayed. The case was affirmed by this court heretofore, and a motion has been made for judgment against the sureties on the supersedeas bond. Under authority of Long v.Lang   Co., 49 Okla. 342, 152 P. 1078; Starr v. Haygood,53 Okla. 358, 156 P. 1171; Oklahoma Fire Insurance Company v.Kimpel, post, p. 398, 151 P. 317, and Brown v. Davis, post,
p. ___, 157 P. 925, the motion must be sustained.
Judgment is therefore entered in this court against Chas. Nelson, D.P. Cotter, and E.L. Thompson, for the sum of $2,377.75, with interest at 6 per cent. from January 29, 1914, until paid, and for the costs of the suit, for which execution may issue out of the trial court.
By the Court: It is so ordered. *Page 398